Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 1 of 20 Pageid#: 18521




                            IN THE UNITED STATES DISTRICT COURT

                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Harrisonburg Division


RLI INSURANCE COMPANY,                               )
               Plaintiff,                            )
                                                     )
v.                                                   )    Case No. 5:18-cv-00066-MFU
                                                     )
NEXUS SERVICES, INC., et al.,                        )
               Defendants,                           )
____________________________________                 )


     NEXUS SERVICES, INC.’S MOTION FOR SANCTIONS AGAINST RLI FOR IMPROPER
           CONDUCT UNDER THE COURT’S INHERENT POWER TO SANCTION


        Defendants NEXUS SERVICES, INC., et al. (“Nexus”), through undersigned counsel, hereby

move pursuant to the inherent power of the court, Chambers v. NASCO, Inc., 501 U.S. 32 (1991), for

sanctions on plaintiff RLI INSURANCE COMPANY (“RLI”) and RLI’s counsel: Vivian Katsantonis,

Christopher M. Harris, and John F. Finnegan III (collectively RLI’s “Counsel”) and for other and further

relief as the Court deems just and proper. In support, Nexus submits its statement of facts, authority, and

argument below dated August 9th, 2021.

                                   PRELIMINARY STATEMENT

        RLI’s Counsel engaged in bad faith conduct, disruptive litigation tactics, the hampering of a

protective order, and litigation designed with the specific intent to pursue a personal vendetta. Courts

have a duty to control their court proceedings and may punish conduct that disrupts a court order. Courts

may exercise a variety of methods in controlling their court proceedings, including granting sanctions
Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 2 of 20 Pageid#: 18522




against attorneys, ordering compliance with a protective order, conducting investigations, and barring

persons from their court rooms.

                                        STATEMENT OF FACTS

        On July 15, 2021, RLI was before this Court with the same predictions of doom and gloom that

they’ve brought to this court, on multiple occasions, for the sole purposes of vexatiously gaining an edge

in litigation.

        The Court is aware of Nexus’ offer of depositing 20% of its daily revenues to RLI. In fact, this

Court expressed particular interest in judging Nexus’ compliance. The clear inference from the Court, by

calling the hearing “Nexus’ Last Chance Hearing”, is that if Nexus failed in its commitment the Court

may well order a receivership.

        Nexus has complied, yet RLI is still not satisfied as RLI’s primary focus is not for a business

solution, but for a receivership which would be the Demise of Nexus; Receivership has been sought

since April of 2018 in this case. The receiver is the point of this abusive and vexatious litigation tactic,

and the practice is designed to compel the Court through patent misrepresentation to improperly alter its

order, which is currently on appeal to the 4th Circuit.

        RLI wants this court to help it commit a business execution rather than finding a business

solution to a business problem. Facing the prospect of losing its receivership request, counsel for RLI

chose rather to lie to the Special Master.

        On August 1, 2021, Chris Harris filed a brief with the Court (ECF709, p.4) contesting the

payments Nexus had reported. Mr. Harris told the Court that Nexus had not made paymentsa when their

own system confirms the payments. This lie was continued for nearly a week. When Nexus responded

that each of the payments had receipts from RLI’s internal payment processor, RLI brazenly capitulated

                                                      2
Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 3 of 20 Pageid#: 18523




and acknowledged the extra payments after causing significant delay in reporting to the Special Master,

which in turn caused nexus to incur additional costs by having to work through the weekend.

       Despite RLI’s misrepresentations to the Master regarding received payments, Mr. Harris then

sends an 11th hour email on August 6, 2021, acknowledging the payments, but now contesting Nexus’

payments by credit card. Nexus learns through this communication of RLI’s intent to not accept any

collateral payments through their credit card portal, making it even harder for Nexus to make collateral

payments to RLI.

       Nexus complied with its commitment to the Court despite RLI’s hinderance and outright

interference. Nexus made the following payments since the July 15 hearing (and in the weeks before the

hearing) when Nexus made its 20% revenue commitment:

           1. On July 1, 2021 Nexus paid RLI $15,500, RLI provided false information to the Court

              and the Special Master by denying this payment was made. RLI made misrepresentations

              of fact and asserted to the Court and the Special Master that Nexus had only paid

              $9,282.60 up to August 6, 2021.

           2. On July 2, 2021 Nexus paid RLI $3,749.20, RLI provided false information to the Court

              and the Special Master by denying this payment was made. RLI made misrepesentations

              of fact and asserted to the Court and the Special Master that Nexus had only paid

              $9,282.60 up to August 6, 2021.

           3. On July 2, 2021 Nexus also paid RLI $5,575.80, RLI provided false information to the

              Court and the Special Master by denying this payment was made. RLI made

              misrepresentation of fact and asserted to the Court and the Special Master that Nexus had

              only paid $9,282.60 up to August 6, 2021.


                                                   3
Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 4 of 20 Pageid#: 18524




         4. On July 7, 2021 Nexus paid RLI $11,661.60, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresentation

            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021.

         5. On July 7, 2021 Nexus also paid RLI $4,838.20, RLI provided false information to the

            Court and the Special Master by denying this payment was made. RLI made

            misrepresentations of fact and asserted to the Court and the Special Master that Nexus

            had only paid $9,282.60 up to August 6, 2021.

         6. On July 8, 2021 Nexus paid RLI $4,133.60, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresentations

            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021.

         7. On July 15, 2021 Nexus paid RLI $10,000, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresentations

            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021.

         8. On July 16, 2021 Nexus paid RLI $10,000, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresentations

            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021.

         9. On July 16, 2021 Nexus paid RLI $10,000, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresentations


                                               4
Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 5 of 20 Pageid#: 18525




            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021.

         10. On July 20, 2021 Nexus paid RLI $5,000, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresentations

            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021.

         11. On July 20, 2021 Nexus paid RLI $4,264.60, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresentations

            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021. RLI had received hundreds of thousands of dollars at

            that time.

         12. On July 25, 2021 Nexus paid RLI $10,000, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresentations

            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021. RLI had received hundreds of thousands of dollars at

            that time.

         13. On July 27, 2021 Nexus paid RLI $10,000, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresentations

            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021. RLI had received hundreds of thousands of dollars at

            that time




                                                5
Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 6 of 20 Pageid#: 18526




         14. On July 27, 2021 Nexus paid RLI $7,453.40, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresentations

            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021.

         15. On July 28, 2021 Nexus paid RLI $8,775.00, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresentations

            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021. RLI had received hundreds of thousands of dollars at

            that time.

         16. On July 29, 2021 Nexus paid RLI $7,053.40, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresetnations

            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021. RLI had received hundreds of thousands of dollars at

            that time.

         17. On July 30, 2021 Nexus paid RLI $8,992.80, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresetnations

            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021.

         18. On August 2, 2021 Nexus paid RLI $4,279.60, RLI provided false information to the

            Court and the Special Master by denying this payment was made. RLI made

            misrepresetnations of fact and asserted to the Court and the Special Master that Nexus

            had only paid $9,282.60 up to August 6, 2021


                                                6
Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 7 of 20 Pageid#: 18527




         19. On August 2, 2021 Nexus paid RLI $3,785.20, RLI provided false information to the

            Court and the Special Master by denying this payment was made. RLI asserted to the

            Court and the Special Master that Nexus had only paid $9,282.60 up to August 6, 2021.

         20. On August 3, 2021 Nexus paid RLI $7,285.20, RLI provided false information to the

            Court and the Special Master by denying this payment was made. RLI made

            misrepresentations of fact and asserted to the Court and the Special Master that Nexus

            had only paid $9,282.60 up to August 6, 2021.

         21. On August 3, 20201 Nexus also made an additional payment to RLI for $4,000.00. RLI

            provided false information to the Court and the Special Master by denying this payment

            was made. RLI made misrepresentations of fact and asserted to the Court and the Special

            Master that Nexus had only paid $9,282.60 up to August 6, 2021.

         22. On August 4, 2021 Nexus paid RLI $6,735, RLI provided false information to the Court

            and the Special Master by denying this payment was made. RLI made misrepresentations

            of fact and asserted to the Court and the Special Master that Nexus had only paid

            $9,282.60 up to August 6, 2021.

         23. On August 4, 2021 Nexus also paid RLI $19,618.00, RLI provided false information to

            the Court and the Special Master by denying this payment was made. RLI made

            misrepresentations of fact and asserted to the Court and the Special Master that Nexus

            had only paid $9,282.60 up to August 6, 2021.

         24. On August 4, 2021 Nexus also paid RLI $20,660.40, RLI provided false information to

            the Court and the Special Master by denying this payment was made. RLI made




                                               7
Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 8 of 20 Pageid#: 18528




               misrepresentations of fact and asserted to the Court and the Special Master that Nexus

               had only paid $9,282.60 up to August 6, 2021.

           25. On August 4, 2021 Nexus paid RLI $16,674.40. RLI provided false information to the

               Court and the Special Master by denying this payment was made. RLI made

               misrepresetnations of fact and asserted to the Court and the Special Master that Nexus

               had only paid $9,282.60 up to August 6, 2021.

       In addition to the above made payments, there are currently several payments processing and

 awaiting acceptance by RLI in the amount of $17, 641.50.

        In all of the above instances as a whole, RLI had received hundreds of thousands of dollars for

 which RLI refused to acknowledge with candor to the Court and the Special Master. Because RLI is

 intent on a business execution with regards to Nexus’s business solution, Nexus has no choice but to

 pursue sanctions against RLI for RLI’s intentional actions in abusing this Court’s Order.

       Nexus’ total revenue in lightspeed for the period of July 15 – August 1 is $859,901

(obtained from Lightspeed). Nexus’s total remittance to RLI in the same period was $$174,577.

This represents 20.3% of Nexus’ daily revenue. This calculates revenue as of August 1, because due

to RLI’s obstinance in accepting payments it takes several days to credit. Were the Court to compare the

revenue of the period of July 15 – August 8, the total revenue is $1,106,482. Even though no payments

from after Aug 1 have yet credited, but counting the 20% payments from when they began at the

biggening of the month, the percentage of revenue payments is still 21.3% If you take into account the

payments currently pending, the revenue percentages of what Nexus has paid are even higher.

       The Court should take note that complying with this order was made nearly impossible by RLI

and their Counsel demanding three bilateral reviews, knowing they would shut our finance department


                                                    8
Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 9 of 20 Pageid#: 18529




down, made it impossible to transfer payments on three separate occasions. Additionally, on August 6,

2021 RLI seized approximately $9,000 from a Libre by Nexus Comerica account. This account seizure,

on the weekend just before the hearing on RLI’s motion for sanctions, is yet another tired and desperate

attempt by RLI to manufacture a crisis and compel the Court to act through untruths and innuendo. In

addition to taking note of Nexus’ compliance, nexus requests the Court note RLI’s obstinance. Nexus

further asks the Court to note that without the Special Master’s involvement, RLI’s efforts to thwart

Nexus’ payments would have been successful.

       When considering RLI’s report to the Special Master of August 1, that only $9,282.60 had been

paid to RLI, the Court must acknowledge that it is RLI that has actively worked against Nexus’

compliance. The problem is this behavior has been occurring from the beginning of this litigation. It will

only end if the Court punished RLI’s obstinance and, indeed, the fraud committed upon the Court when

they provided false information to the Special Master. Given this fraud on the Court occurred on the eve

of a hearing where Counsel for RLI is seeking the dramatic penalties of receivership and jail for Nexus

executives, and this fraud on the Court becomes more shocking. RLI’s hubris and their willingness to

provide false information to this Court requires the Court to evaluate their motives to determine if RLI

has only one goal in mind… receivership. They have been asking for it since the first preliminary

injunction hearing in April of 2018, and that request has been renewed dozens of times. However, at

each turn RLI is the cause of its own crisis, a series of which were designed to bring us to this day.

Fortunately for justice’s sake this Court can now clearly interpret the agenda of RLI. That agenda seeks

to use the injunctive relief process to completely change the Court’s order, after preventing Nexus from

discharging liability by providing a new surety (which is Nexus’ right). RLI came to this Court seeking a

ridiculous $10,000,000 collateral fund. When they did not get that from this Court, they began to engage




                                                    9
  Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 10 of 20 Pageid#:
                                    18530



in a strategy to push Libre into receivership at all costs. This is improper, and as a fraud was committed

on this Court by RLI the Court must respond.

        RLI filed this lawsuit on April 12, 2018, and from the first filings in this case RLI’s counsel has

raised the specter of the immediate bankruptcy or insolvency of Nexus. This Court responded to RLI’s

concerns by entering multiple preliminary injunctions. As has been noted by the Court, RLI’s

predictions have not come true. In fact, RLI has used both the preliminary and post judgment injunctive

relief to intentionally cause the result it wrongly predicted. RLI’s conduct demonstrates its true intention

of sending Nexus into receivership, and ultimately destroying the company.

        RLI's enforcement of the Order is not for the purpose of conducting an actual risk assessment of

its pool of immigration bonds, as the Court intended (indeed, during one of the bilateral reviews, RLI'S

counsel even stated that it was "not interested in our bond data" but only interested in Nexus's "financial

records) As should be clear, RLl’s sole agenda, now, is to force Nexus into receivership at all costs and

consistent with its recent filings.

        RLI has yet to reasonably investigate Nexus's and the Special Master's requests to resolve the

issue with RLIs payment system that prevented Nexus from sending large dollar payments to RLI

through its online portal.

        RLI frustrated Nexus’ payment of the 20% in the period before the August 10 hearing, delaying

Nexus’ ability to transmit large payments and continuing to refuse or delay in answering questions

posed by Nexus and the Special Master.

        Ms. Katsentonis specifically rejected Nexus’s offer to pay RLI 20% of receipts directly from

Nexus’s merchant bank. RLI must first authorize its bank to receive these direct payments from Nexus’s

merchant bank. This is separate from the ACH and credit card information RLI recently provided on


                                                    10
  Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 11 of 20 Pageid#:
                                    18531



July 8, 2021. Nexus does not have the authority to set this up on its own. RLI knows this yet ignores its

refusal to permit said deposits and then attacks Nexus payment processing delays. This is another

problem of RLI’s own making.

       Separately, Nexus (and the Special Master) are still awaiting an answer from RLI on how to

remove the artificial limits RLI has placed on Nexus's ability to make larger collateral payments to RLI

through RLI’s credit card portal.

       RLI’s obfuscation required Richard Moore to make large payments on personal credit cards,

which RLI then uses to accuse Nexus’ principals of wrongdoing. Indeed, it was Moore’s commitment to

following the Court order that led to Nexus (and the Special Master) asking multiple times for

information that would facilitate Nexus’ payment of the 20% daily amount Nexus offered. The Special

Master asked RLI no less than 7 times to provide information concerning how Nexus could make larger

payments, and only at the end of the process did RLI state they do not wish to allow Nexus to make

credit card payments. RLI frustrates Nexus’ ability to comply with the Court’s order, then runs to the

Court using its own manufactured crisis. The Court has four years of ECF records that demonstrate

RLI’s tendency to use this abusive litigation practice. By providing false information or manufacturing

crises to compel the Court to install a receivership belies RLI’s ultimate goal in this litigation, to destroy

Nexus. This Court’s order never intended that, nor did it intend to shut down a company that serves tens

of thousands of vulnerable immigrants by entering injunctive orders that permit RLI to engage in this

practice. The Court must use its inherent power to right this wrong that has been perpetrated against this

Court for four years of litigation.

       RLI materially misrepresented to the Court and the Special Master that Nexus has only paid

$9,282.60 in collateral, for the sole purpose of skewing the Special Master report. Indeed, a review of

the Special Masters final report shows dozens of instances where the Special Master had to rein in RLI’s

                                                     11
  Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 12 of 20 Pageid#:
                                    18532



dramatic and spurious claims. Counsel are officers of the Court and are commanded to conduct

themselves in a manner consistent with that responsibility. Intentionally providing false and misleading

information to obtain such a dramatic litigation advantage is not clever lawyering, its blatant disregard

of the Court process. On July 15, 2021, this Court made it clear that the Special Master stood in the

shoes of the Judge. RLI’s conduct demonstrates its non-compliance for this process, as they seek no

business solution; RLI prefers a business execution.

       Nexus's compliance with its 20 Percent commitment is of great concern to RLI—not because

RLI is eager to receive such funds, but instead because Nexus's compliance might upset their tactical

goal of destroying Nexus via receivership. Nexus has made good faith efforts to comply with repayment

of funds, however, RLI has created their own obstacles into receiving said payments. The evidence for

this claim is not merely founded in RLI's blatant refusal to facilitate payments by limiting manners in

which funds are received but found further in RLI's latest filing to the Court, which materially

misrepresents Nexus’ 20 Percent payments since July 15, 2021.

       Had the Special Master not been involved in this litigation, RLI would have made it impossible

to comply by not providing payment options and by not agreeing to accept collateral payments. These

concessions came because of the Special Master's involvement, and they pave the way for a business

solution to the parties pending dilemma. Thus, for equity purposes alone, this Court must reign in RLI’s

abuse of the injunctive relief process in order to enable a business solution to occur.

       RLI also asserts that Nexus has not provided any additional security for three more NTD bonds

that arrived since July 15, 2021. The very premise of this complaint is confounding (and another perfect

example of RLI's bad-faith efforts to try and confuse the Special Master and/or overwhelm Nexus with

so many complaints that a response within the designated time periods becomes an impossibility.) As

the Court may recall, and as RLI knows, Nexus consented—after numerous attempts to confer—to allow

                                                     12
  Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 13 of 20 Pageid#:
                                    18533



RLI to allocate all of Nexus's collateral payments as RLI sees fit, in RLI's sole discretion. To reiterate

this point, Nexus provides RLI with at least 20% of its daily gross revenues, and RLI chooses how it

wants to allocate these funds against A(l) and A(2) Of the Order. Therefore, if RLI has chosen to

allocate 100% of Nexus's collateral contributions to A(l), as is their right, then they have no cause to

complain that RLI itself chose to not allocate any additional security toward A(2). Nexus can only refer

RLI to its own internal personnel to determine why RLI elected to deny an application of Nexus-

collateral to NTD bonds.

       Additionally, the accusations brought by RLI with regards to Nexus destroying records is

nothing more than an attempt to seduce this court through baseless and defamatory allegations against

Nexus to gain an edge in litigation and to abuse the injunctive relief processes. RLI, in bad faith,

accused Nexus of destroying records related to Verify Valid and ECheck portals. These accusations lack

candor as RLI knows that once Nexus closed these accounts, access to their portals was lost; Nexus did

not retain any data internally because, while such accounts were open, the data was viewed only from

the relevant company's portal. To date, Nexus has provided everything in its possession on this topic and

Nexus has not destroyed any documents in its possession in this area. Further, Nexus, for the sake of

transparency, invited RLI to approach the vendors to obtain their records. Thus, if RLI is missing

records, it is from their own lack of diligent review, and not from some nefarious attempt by Nexus.

       RLI is not litigating for a business solution, its litigating for a business execution. Nexus is

confused about RLI's interest in real estate when it simultaneously asserts that Nexus's offer to cover its

entire A(l) collateral obligation is useless as such properties are encumbered when equity exists on these

properties to satisfy the injunctive relief Ordered. See Exhibit 1, Email from Chris Harris concerning

RLI’s disinterest in the properties in question. Despite Nexus’ principals to offer property not owned by



                                                    13
  Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 14 of 20 Pageid#:
                                    18534



Nexus as collateral, RLI refused to consider the collateral security and has instead concurrently sought

to hold the parties in contempt over the same property refused as collateral.

       Nexus has offered not one, but two potential replacement sureties. Both sureties (Financial

Casualty and Surety and American Surety) had clarified to RLI that they required RLI to (1) identify its

book of business enabling a due diligence review, and (2) seek approval from DHS to transfer the

liability from one surety (RLI) to the receiving surety. In both cases RLI refused to comply, instead

stating to the Court that it was the responsibility of the potential receiving surety to obtain the necessary

approvals for the transfer of liability. Again, RLI makes misrepresentations to the Court because a surety

cannot gain transfer a book of business it does not own.

       Lastly, RLI proposed a forensic accountant that should be disqualified for conflict of interest and

lack of specialized knowledge. Raymond Peroutka, the forensic accountant offered by RLI, has no

experience or expertise with NetSuite or the systems Nexus uses. Rather, Mr. Peroutka is an expert on

receiverships, which has been the goal of RLI since April of 2018 in this case. RLI had an opportunity to

hire an expert on the systems Nexus uses. Why would RLI rather hire an expert on receiverships than

someone with even a baseline experience with systems like NetSuite? The answer is clear… RLI has

one goal… destroying Nexus and bringing the company into receivership. They asked pretrial, and this

Court rightly said NO. They asked after summary judgment, and this Court rightly said NO. They have

asked several times since. They chose an expert who has no experience with NetSuite, but a career’s

worth of experience as a receiver. RLI was unhappy with the Court’s decision in this case. Not able to

achieve their goal of Libre’s destruction legally, they have resorted to abusing the Court process and

misrepresenting facts to the Court. There can be no more serious allegation against a lawyer, but the

facts speak for themselves.



                                                     14
  Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 15 of 20 Pageid#:
                                    18535



                                             ARGUMENT

    A. Sanctions Under the Inherent Power of the Court Are Appropriate Because RLI and its
       Counsel Engaged in Harassment, Bad Faith, Disruptive Litigation Tactics, the Hampering
       of a Protective Order, and Litigation with the Specific Intent to Pursue a Personal
       Vendetta.

        Courts may impose sanctions awarding attorney costs, dismissing actions, prohibiting access to

courts when the opposing party exhibits litigation abuse, bad faith conduct, or the misuse of litigation

proceedings. A judge possesses the inherent authority so sanction a party who “has acted in bad faith,

vexatiously, wantonly, or for oppressive reasons.” Chambers v. NASCO, Inc., 501 U.S. 32, 45-46

(1991). The judge’s inherent power “extends to a full range of litigation abuses.” Michel v. United

States, 112 Fed. Appx. 252, 256 (4th Cir. 2004).

        In Chambers, Petitioner Chambers used fraud, false and frivolous pleadings, and attempted

“oppression, harassment, and the massive [production of] expenses to reduce [NASCO] to compliance.”

Chambers, 501 U.S. at 33 (referencing Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S.

240, 258-59 (1975). Rule 11 was inapplicable in Chambers because the conduct became apparent after

the completion of the trial. Id at 32. The Court thus used its “inherent power in imposing sanctions” to

“assess attorney’s fees as a sanction for bad-faith conduct in litigation.,” in which the United States

Supreme Court held was proper. Id.

        Just like in Chambers, RLI has used fraud through misrepresentations made to the court via false

and frivolous pleadings, and has attempted oppression, harassment, and created impossibilities for

Nexus to confer payments to remain in compliance with this Court’s ruling. Thus, this Court has the

inherent authority in imposing sanctions, as well as assessing attorney’s fees against RLI, for its bad

faith conduct in litigation.

    B. Federal Courts Have a Duty to Control Their Court Proceedings and May Pursue a
       Variety of Methods for Exercising Such Duty When Attorney Conduct Rises to the Level of
       Bad Faith.

                                                   15
  Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 16 of 20 Pageid#:
                                    18536




       Federal district courts also have the inherent power and interest in “controlling the administration

of [their] court proceedings [when bad faith conduct exists by imposing appropriate sanctions].

Interstate Narrow Fabrics, Inc. v. Century United States, Inc., 2006 WL 435726 at *18 (M.D.N.C.

2006). Typical methods for exercising a court’s inherent authority include: “[1] issu[ing] orders, [2]

punish[ing] for contempt, . . . [3] conduct[ing] investigations as necessary to exercise [its] power, [4]

bar[ring] persons from their court room, [5] assess[ing] attorney’s fees, and [6] dismiss[ing] actions.” Id.

Federal courts find this inherent power and methodology in an organic manner: it is “not defined

through reference to a specific rule or statute.” Id. Attorneys who lack candor with the Court in order to

gain an edge to litigation fall under this authority and grant this Court the power to sanction bad faith

counsel.

       Here, counsel for RLI has made direct misrepresentations to this Court, proposed forensic

accountants that have glaring conflicts of interest and stand to profit off Nexus’s demise, and have

advised their client to create impossibilities for Nexus to pay on the Judgment ordered by this Court.

Thus, counsel for RLI is sanctionable under this Court’s authority, and Nexus requests such action.

   C. Courts May Exercise Their Inherent Power to Sanction to Punish the Disruption of a Court
      Order.

       In addition to bad faith generally, “a federal district court may wield its inherent sanctioning

powers “when a party shows bad faith by delaying or disrupting the litigation or by hampering the

enforcement of a court order.” Blue Cross Blue Shield of N.C. v. Jemsek Clinic, P.A. (In re Jemsek

Clinic, P.A.), 850 F.3d 150, 157 (4th Cir. 2017). Particularly, courts possess the inherent power to

sanction a party for noncompliance with a protective order. Hunt v. Enzo Biochem, Inc., 2011 WL

4840713 at n. 45 (S.D.N.Y. 2011).




                                                    16
  Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 17 of 20 Pageid#:
                                    18537



       Finally, Byrd v. Hopson particularly speaks to the case at bar. In Byrd v. Hopson, the U.S. Court

of Appeals for the Fourth Circuit affirmed the district court’s judgment awarding sanctions because the

continuation of the lawsuit was pursued inappropriately because of (1) the “specific intent to harass and

pursue a personal vendetta”; and (2) the court’s opinion that Byrd and Diggs (Bryd’s attorney) pursued

the case “with the specific intent of circumventing the state Court’s dismissal of their earlier suit [by

Diggs] multiplying the proceedings [in violation of 28 U.S.C. § 1927] by identifying 34 individuals as

having discoverable information.” 108 Fed. Appx. 749, 755-56 (4tth Cir. 2004).

       By creating obstacles and impossibilities in Nexus’s abilities to pay their Judgement, RLI has

shown bad faith by delaying and disrupting the instant litigation by hampering the enforcement of this

Court’s Order. In December, after being alerted those payments were enroute, RLI seized bank account

funds before the checks could clear. They also cashed the checks, and then made the returned checks

part of their argument for contempt. In that instance they seized more than $300,000 and credited it to

attorney’s fees. The act of applying the funds is certainly a matter for their discretion, but to seize money

you know has been paid to you, alter how its paid, then run to the Court for sanctions is not clever, its

contemptuous. Even during the recent Special Master process RLI seized approx. $9,000 from a Libre

Comerica bank account. This was an effort further designed to frustrate Nexus’ ability to comply, as the

account seizure took place on Friday August 6, 2021. Thus, by turning down payments from Nexus and

by making barriers in how Nexus can pay, RLI has delayed and disrupted this Courts Order and are thus

sanctionable.

   D. The United States Code Allows Courts to Award Attorney’s Fees as a Sanction for
      Multiplying Proceedings.

       28 U.S.C. § 1927 additionally governs awarding attorney’s fees as a sanction, stating: “Any

attorney or other person admitted to conduct cases in any court of the United States or any Territory

thereof who so multiples the proceedings in any case unreasonably and vexatiously may be required by

                                                     17
  Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 18 of 20 Pageid#:
                                    18538



the court to satisfy personally the excess costs, expenses, and attorneys’ fees reasonably incurred

because of such conduct.” 28 U.S.C. § 1927.

       Nexus has had to incur substantially more cost over and above the Judgement Ordered on the

post-litigation end because it has had to incur further fees in connection to the drafting of this Motion, as

well as Court appearances to defend the numerous misrepresentations filed by RLI post judgement.

Thus, this Court should award attorney’s fees to Nexus.

                                             CONCLUSION

       For the reasons set forth above, Nexus’s Motion for Sanctions Under the Court’s Inherent Power

to Sanction should be granted, RLI and its Counsel should be held jointly liable to pay Nexus’s

attorney’s fees and expenses incurred since July 15, 2021, and the Court should order compliance with

the confidential information protective order, conduct an investigation as necessary into RLI’s abuse of

the injunctive relief process. The Court should order the Special Master to continue his work for the next

6 months, at which time the Injunctive relief judgment should be satisfied in full. The Court should

order the Special Master to review pleadings for inaccuracies or signs of abusive or vexatious litigating

and should take such steps as necessary to sanction or otherwise recommend to this Court appropriate

sanctions should the behavior continue. Finally, the Court should consider the serious nature of the

contempt shown to the Court by Counsel for RLI, particularly Ms. Katsantonis. The Court should

fashion a punishment that is sufficient to prevent similar abuse in the future.




Respectfully submitted this 10th day of August 2021.

/s/ Christopher M. Okay
Christopher M. Okay VSB#35611

Chris Okay, Attorney at Law
117 S. Lewis St, Suite 218

                                                     18
  Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 19 of 20 Pageid#:
                                    18539



Staunton, VA 24401

/s/ Carl A. Anderson

Carl A. Anderson
Rock Spring Law Group, PLLC
2000 Pennsylvania Ave, NW
Washington, DC 20006
Tel: (202) 258-2776
caa@rockspringlaw.com

Counsel for Defendants




                                       19
  Case 5:18-cv-00066-MFU-JCH Document 714 Filed 08/10/21 Page 20 of 20 Pageid#:
                                    18540




                                 CERTIFICATE OF SERVICE

       I hereby certify that this 10th day of August, 2021, a copy of the foregoing DEFENDANT

NEXUS SERVICES, INC.’S MOTION FOR SANCTIONS UNDER THE COURT’S INHERENT

POWER TO SANCTION was served by ECF, correctly addressed to:

Vivian Katsantonis
Christopher M. Harris
John F. Finnegan III
 Counsel for the Plaintiff

                                           /s/ Christopher M. Okay
                                           Christopher M. Okay




                                                20
